QUINN, Associate Judge.
Appellant filed suit for a limited divorce alleging cruelty,1 and for maintenance for the support of herself and the five minor children of the marriage. The husband answered, denying the charges. After a lengthy and bitter contest, the trial court found there was insufficient proof justifying a limited divorce, but did grant appellant’s prayer for separate maintenance and custody of the children. From this judgment, she appeals.
While several errors are alleged, they may properly be grouped under one head-' ing, namely, that the judgment based on the evidence was plainly wrong. A careful review of the record reflects charges of cruelty by plaintiff, and defendant’s denials and countercharges of alleged indiscretions committed by her. The evidence was not only conflicting but confusing, and in some respects difficult, if not impossible, to reconcile. It would serve no useful purpose to elaborate here. Suffice to say, this was a fact question and the trial court was in a much better position to evaluate the testimony of the various witnesses than we are. The reason for this has been stated so many times it is unnecessary for us to repeat it. Indeed, the record shows that the evidence was carefully considered, and we fail to find anything to indicate that the trial judge’s conclusion was erroneous as a matter of law. We hold there was ample evidence to support the judgment.
Affirmed.

. Code 1951, § 16-403.